Per Curiam.

In this proceeding, brought under section 482-c of the Social Welfare Law, there is controverted by the American Committee for the Protection of the Foreign Born the averment that it is a charitable organization within the meaning of the statute.
There are documents among the exhibits which indicate that some solicitation in the past had been made for the purposes which can be characterized as charitable. That is some evidence that the organization either was or purported to be a charitable organization, despite its instant protestations to the contrary. Since, however, the ultimate fact is controverted by the committee, with reasonable basis in support of its contention, a hearing is required to determine the fact. In that connection the Attorney-General is certainly entitled, upon such hearing, to explore the activities and purpose of the committee, at least for the limited purpose of determining whether it comes within the statute or not.
A further element is present in the case. That element is whether the committee is, or is purporting to be, a charitable organization, within the meaning of the statute, since its enactment in 1954. The purpose of article 10-A is to regulate currently the operation of organizations which are now engaged, or now purport to engage, in charitable activities and which violate the law by failing to register or by engaging in what is tantamount to fraudulent solicitation.
Accordingly, the order denying the motion of the committee to vacate the order granting the Attorney-General an examina*344tion of the committee under article 10-A of the Social Welfare Law should be modified to the extent of remitting the matter to Special Term for the purpose of conducting a hearing to determine whether there is reason to believe the committee is, or purports to be, a charitable organization, within the meaning of the statute, and whether its activities, if found to be charitable, in whole or in part, occurred since the enactment of the statute. No costs or disbursements to either side as against the other.
Peck, P. J., Breitel, Cox and Frank, JJ., concur.
Order unanimously modified so as to remit the matter to Special Term for the purpose of conducting a hearing in accordance with the opinion herein and, as so modified, affirmed, without costs. Settle order on notice.